DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “130” has been used to designate both a manipulator carriage and a manipulator shuttle (Page 12 paragraph 3).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “200, 202” has been used to designate both cabinets and enclosures (Paragraph bridging pages 15 and 16).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "130" and "104" have both been used to designate a manipulator carriage (Page 12 paragraphs 3-4). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Objections
Claims are objected to because of the following informalities:  
Claim 4 recites “a waste sorting robot according to claim 3”, this should read “a waste sorting robot gripper according to claim 3”. 
Claim 6 recites “pressurezed”, this should read “pressurized”. 
Claim 11 recites “wherein second air inlet”, this should read “wherein the second air inlet”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the moveable cleaning tool".  There is insufficient antecedent basis for this limitation in the claim, as claim 18 previously recited “a cleaning tool”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, 11-15, 18-22 and 24 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Ilich (US 2005/0218677).
Regarding claim 1, Ilich (US 2005/0218677) teaches a waste sorting robot gripper (Paragraph 0005 lines 1-10) comprising: 
a suction cup (Fig. 2 #40 “vacuum cup”) engageable with the surface of a waste object (Paragraph 0031 lines 4-7), the suction cup having an air hole (Fig. 3, top of #40, Paragraph 0031 lines 1-4) for evacuating air from the suction cup; 
a suction tube (Fig. 3 #12 “vacuum housing”) coupled to the suction cup (Fig. 2 #40 “vacuum cup”) wherein the suction tube comprises a first air inlet (Fig. 2 #20a “inlet”) in fluid communication with the air hole (Paragraph 0031 lines 1-4) at one end (Fig. 3 #12b “second end”) of the suction tube and an air outlet (Fig. 3 #16a “internal passageway inlet”) remote from the one end of the suction tube (Fig. 2 #12a “first end”) wherein a path of the air flow is between the air inlet and the air outlet (Paragraph 0029 lines 19-25); 
wherein the suction tube (Fig. 3 #12 “vacuum housing”) comprises a second air inlet (Fig. 3 #20b “second passageway inlet”) in fluid communication with an air source (Fig. 1 #22 “venturi assembly”), 
Regarding claim 3, Ilich (US 2005/0218677) teaches a waste sorting robot gripper wherein the suction tube (Fig. 3 #12 “vacuum housing”) comprises a longitudinal axis (Fig. 3 axis along #20). 
Regarding claim 4, Ilich (US 2005/0218677) teaches a waste sorting robot gripper wherein the first air inlet (Fig. 3 #20a “inlet”) is substantially aligned with the longitudinal axis (Fig. 3 axis along #20) at the one end (Fig. 3 #12b “second end”) of the suction tube and the air outlet (Fig. 3 #16a “internal passageway inlet”) is at the other end of the suction tube (Fig. 2 #12a “first end”). 
Regarding claim 5, Ilich (US 2005/0218677) teaches a waste sorting robot gripper wherein the air hole (Fig. 3, top of #40) is aligned with the longitudinal axis of the suction tube (Fig. 3 axis along #20). 
Regarding claim 6, Ilich (US 2005/0218677) teaches a waste sorting robot gripper wherein the air source (Fig. 1 #22 “venturi assembly”) is pressurized (Paragraph 0028 lines 1-9). 
Regarding claim 7, Ilich (US 2005/0218677) teaches a waste sorting robot gripper wherein the second air inlet (Fig. 3 #20b “second passageway inlet”) is aligned with the longitudinal axis of the suction tube (Fig. 3 axis along #20). 
Regarding claim 8, Ilich (US 2005/0218677) teaches a waste sorting robot gripper wherein the second air inlet (Fig. 3 #20b “second passageway inlet”) is an annular opening (Fig. 3 Modified). 

    PNG
    media_image1.png
    419
    364
    media_image1.png
    Greyscale

Figure 3 Modified
Regarding claim 11, Ilich (US 2005/0218677) teaches a waste sorting robot gripper wherein second air inlet (Fig. 3 #20b “second passageway inlet”) is mounted on the side of the suction tube (Fig. 3 #20b extending towards #16b is on the side of #12). 
Regarding claim 12, Ilich (US 2005/0218677) teaches a waste sorting robot gripper wherein the suction tube (Fig. 3 #12 “vacuum housing”) is coupled to a blow tube (Fig. 5 #50 “plunger assembly”). 
Regarding claim 13, Ilich (US 2005/0218677) teaches a waste sorting robot gripper wherein the blow tube (Fig. 5 #50 “plunger assembly”) comprises a longitudinal axis (Fig. 5 axis along #62) and a first air inlet (Fig. 5 #54a “first opening”) at one end of the blow tube (Fig. 5 #52a “first end”) and an air outlet (Fig. 5 #62b “second port”) at the other end of the blow tube (Fig. 5 #60b “second end”) wherein the air outlet of the blow tube (Fig. 5 #62b “second port”) is coupled to the air outlet of the suction tube (Fig. 3 #16a “internal passageway inlet”, see coupling in Fig. 6A) and the path of the air flow between the air inlet (Fig. 5 #54a “first opening”) of the blow tube and the air outlet (Fig. 5 #62b “second port”) of the blow tube is substantially along the longitudinal axis (Paragraph 0033 lines 8-12, 19-23); 

Regarding claim 14, Ilich (US 2005/0218677) teaches a waste sorting robot gripper wherein the suction tube (Fig. 3 #12 “vacuum housing”) is not identical to the blow tube (Fig. 5 #50 “plunger assembly”). 
Regarding claim 15, Ilich (US 2005/0218677) teaches a waste sorting robot gripper wherein the longitudinal axis of the blow tube (Fig. 6A axis along #62) is aligned with the longitudinal axis of the suction tube (Fig. 6A axis along #20). 
Regarding claim 18, Ilich (US 2005/0218677) teaches a waste sorting robot gripper wherein the suction tube (Fig. 11 #12 “vacuum housing”) comprises an opening (Fig. 11 bottom opening of #12) for receiving a cleaning tool (Fig. 11 #130 “cleaning solution”). 
Regarding claim 19, Ilich (US 2005/0218677) teaches a waste sorting robot gripper wherein the cleaning tool (Fig. 11 #130 “cleaning solution”) is one or more of a moveable cleaning tool, a moveable cleaning brush, a water jet (Paragraph 0037 lines 1-12), or an air jet. 
Regarding claim 20, Ilich (US 2005/0218677) teaches a waste sorting robot gripper wherein the moveable cleaning tool (Fig. 11 #130 “cleaning solution”) is mounted (Paragraph 0037 lines 3-4) in the opening (Fig. 11 bottom opening of #12) and arranged to move between a retracted position and an extended position (Paragraph 0037 lines 2-7) whereby the moveable cleaning tool intersects with the air flow path between the first air inlet (Fig. 2 #20a “inlet”) and the air outlet (Fig. 3 #16a “internal passageway inlet”). 
Regarding claim 21, Ilich (US 2005/0218677) teaches a waste sorting robot gripper wherein the moveable cleaning tool (Fig. 11 #130 “cleaning solution”) is moveable substantially along the longitudinal axis of the suction tube (Paragraph 0037 lines 8-10). 
Regarding claim 22, Ilich (US 2005/0218677) teaches a waste sorting robot (Fig. 8 #100, Paragraph 0036 lines 1-17) comprising a waste sorting robot gripper according to claim 1 (see claim 1 above). 
Regarding claim 24, Ilich (US 2005/0218677) teaches a waste sorting robot gripper (Paragraph 0005 lines 1-10) comprising: 
a suction cup (Fig. 2 #40 “vacuum cup”) engageable with the surface of a waste object (Paragraph 0031 lines 4-7), the suction cup having an air hole (Fig. 3 top of #40) for evacuating air from the suction cup; 
a suction tube (Fig. 3 #12 “vacuum housing”) coupled to the suction cup (Fig. 2 #40 “vacuum cup”) wherein the suction tube comprises a longitudinal axis (Fig. 3 axis along #20) and a first air inlet (Fig. 2 #20a “inlet”) in fluid communication with the air hole (Paragraph 0031 lines 1-4) at one end (Fig. 3 #12b “second end”) of the suction tube and an air outlet (Fig. 3 #16a “internal passageway inlet”) at the other end (Fig. 2 #12a “first end”) of the suction tube wherein a path of the air flow is between the air inlet and the air outlet (Paragraph 0029 lines 19-25) is substantially along the longitudinal axis (Fig. 3 axis along #20); 
wherein the suction tube (Fig. 3 #12 “vacuum housing”) comprises a second air inlet (Fig. 3 #20b “second passageway inlet”) in fluid communication with an air source (Fig. 1 #22 “venturi assembly”), the second air inlet (Fig. 3 #20b “second passageway inlet”) being between the first air inlet (Fig. 2 #20a “inlet”) and the air outlet (Fig. 3 #16a “internal passageway inlet”)
wherein the suction tube (Fig. 3 #12 “vacuum housing”) is coupled to a blow tube (Fig. 5 #50 “plunger assembly”) comprising a longitudinal axis (Fig. 5 axis along #62) and a first air inlet (Fig. 5 #54a 
wherein the blow tube(Fig. 5 #50 “plunger assembly”) comprises a second air inlet (Fig. 5 #70 “third opening”) in fluid communication with an air source (Paragraph 0035 lines 3-5) and the second air inlet (Fig. 5 #70 “third opening”) of the blow tube is between the first air inlet (Fig. 5 #54a “first opening”) of the blow tube and the air outlet (Fig. 5 #62b “second port”) of the blow tube. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ilich (US 2005/0218677). 
Regarding claim 9, Ilich (US 2005/0218677) teaches a waste sorting robot gripper wherein the annular opening (Fig. 3 Modified) is concentric with the longitudinal axis of the suction tube (Fig. 3 axis along #20). Ilich lacks teaching an annular opening which is coaxial with the longitudinal axis of the suction tube, however the second air inlet as taught by Ilich is located at the end of a pipe which has no bends and therefore does not experience pressure loss due to the shape of the pipe. The shape of the pipe in the instant application is 90 degrees, and therefore experiences pressure loss as air flows through the pipe. Therefore, an annular opening which is concentric and located at the end of a straight 
It would have been an obvious matter of design choice to use an annular opening which is coaxial, since it appears that the invention would perform equally well with an annular opening which is concentric with the longitudinal axis of the suction tube. 
Claims 2, 10, 16-17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ilich (US 2005/0218677) in view of Puhl et al. (US 5626378). 
Regarding claim 2, Ilich (US 2005/0218677) lacks teaching a waste sorting robot gripper wherein an air outlet is mounted on a side of the suction tube. 
Puhl et al. (US 5626378) teaches a suction gripper (Col. 1 lines 4-6) wherein a suction tube (Fig. 3 #26) comprises an air outlet (Fig. 3 #33) which is mounted on the side of the suction tube (Fig. 3 #33 on side of #26). Puhl et al. explains that this air outlet is able to vent air directly to the atmosphere (Col. 3 lines 54-56), and through this orientation, it is possible to provide suction to a suction cup wherein the device generates its own partial vacuum (Col. 2 lines 41-57). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ilich (US 20050218677) to include the air outlet mounted on the side of the suction tube as taught by Puhl et al. (US 5626378) in order to vent air from a suction tube without interfering with the partial vacuum being generated within the device, thus creating a more reliable device.
Regarding claim 10, Ilich (US 2005/0218677) teaches a waste sorting robot gripper wherein the annular opening comprises an oblique opening (Fig. 3 Modified) such that pressurized air is introduced (Paragraph 0029 lines 16-25) in a direction away from the air outlet (Fig. 3 #16a “internal passageway inlet”). Ilich lacks teaching pressurized air introduced in a direction towards the air outlet, however 
Puhl et al. (US 5626378) teaches a suction gripper (Col. 1 lines 4-6) wherein a second air inlet (Fig. 3 #14) comprises an oblique opening such that pressurized air is introduced (Col. 3 lines 22-27) in a direction towards the air outlet (Fig. 3 #40). Puhl et al. explains that by applying compressed air in a direction towards the air outlet, it creates a partial vacuum to suction items against the suction cup. Therefore, Puhl et al. shows that introducing pressurized air in a direction towards the air outlet achieves the same suction force within a suction cup, and is thus an equivalent structure known in the art. Therefore, because these two methods of creating suction were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to direct pressurized air towards an air outlet instead of away from an air outlet. 
Regarding claim 16, Ilich (US 2005/0218677) lacks teaching a waste sorting robot gripper wherein the second air inlet of the blow tube is in fluid communication with a valve for selectively causing a flow of air to the second air inlet of the suction tube. 
Puhl et al. (US 5626378) teaches a suction gripper (Col. 1 lines 4-6) wherein a second air inlet (Fig. 3 #16) of a blow tube (Fig. 3 #24) is in fluid communication with a valve (Col. 4 lines 27-30) for selectively causing a flow of air to the second air inlet of the suction tube (Fig. 3 #14). Puhl et al. explains that through controlling the system in this manner, a self-actuated gripper is able to grip and release items at will (Col. 4 lines 54-57). The valve being in fluid communication with the second air inlet of the blow tube, and selectively causing a flow of air to the second air inlet of the suction tube generates its own partial vacuum and thus eliminates the need for an externally generated partial vacuum (Col. 2 lines 48-60).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ilich (US 2005/0218677) to include a valve for selectively 
Regarding claim 17, Ilich (US 2005/0218677) lacks teaching a waste sorting robot gripper wherein the valve is configured to selectively cause a flow of air to either the second air inlet of the suction tube or the second air inlet of the blow tube. 
Puhl et al. (US 5626378) teaches a suction gripper (Col. 1 lines 4-6) wherein a valve (Col. 4 lines 27-30) is configured to selectively cause a flow of air to either the second air inlet (Fig. 3 #14) of the suction tube (Col. 3 lines 22-25) or the second air inlet (Fig. 3 #16) of the blow tube (Col. 3 lines 25-27). As mentioned regarding claim 16, Puhl et al. explains that through controlling the system in this manner, a self-actuated gripper is able to grip and release items at will (Col. 4 lines 54-57). Further, by selectively causing a flow of air to either the second air inlet of the suction tube or the second air inlet of the blow tube, the device is able to grip and release items in response to a single control input (Col. 2 lines 58-60). The valve selectively causing a flow of air to the second air inlet of the suction tube results in the gripping of items, and selectively causing a flow of air to the second air inlet of the blow tube releases items, therefore the system generates its own partial vacuum and eliminates the need for an externally generated partial vacuum (Col. 2 lines 48-60).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ilich (US 2005/0218677) to include a valve configured to selectively cause a flow of air to either the second air inlet of the suction tube or the second air inlet of the blow tube as taught by Puhl et al. (US 5626378) in order to provide control over the system in an effective and simple manner while eliminating the need for an externally generated partial vacuum. 
Regarding claim 25, Ilich (US 2005/0218677) teaches a waste sorting robot gripper (Paragraph 0005 lines 1-10) comprising: 

a suction tube (Fig. 3 #12 “vacuum housing”) coupled to the suction cup (Fig. 2 #40 “vacuum cup”) wherein the suction tube comprises a longitudinal axis (Fig. 3 axis along #20) and a first air inlet (Fig. 2 #20a “inlet”) in fluid communication with the air hole (Paragraph 0031 lines 1-4) at one end (Fig. 3 #12b “second end”) of the suction tube and an air outlet (Fig. 3 #16a “internal passageway inlet”) at the other end (Fig. 2 #12a “first end”) of the suction tube wherein a path of the air flow is between the air inlet and the air outlet (Paragraph 0029 lines 19-25) is substantially along the longitudinal axis (Fig. 3 axis along #20); 
wherein the suction tube (Fig. 3 #12 “vacuum housing”) comprises a second air inlet (Fig. 3 #20b “second passageway inlet”) in fluid communication with an air source (Fig. 1 #22 “venturi assembly”), the second air inlet (Fig. 3 #20b “second passageway inlet”) being between the first air inlet (Fig. 2 #20a “inlet”) and the air outlet (Fig. 3 #16a “internal passageway inlet”)
wherein the suction tube (Fig. 3 #12 “vacuum housing”) is coupled to a blow tube (Fig. 5 #50 “plunger assembly”).
Ilich (US 2005/0218677) lacks teaching a waste sorting robot gripper wherein the second air inlet is in fluid communication with a valve for selectively causing a flow of air to the second air inlet of the suction tube, wherein the valve is configured to selectively cause a flow of air to either the second air inlet of the suction tube or the second air inlet of the blow tube. 
Puhl et al. (US 5626378) teaches a suction gripper (Col. 1 lines 4-6) wherein a second air inlet (Fig. 3 #16) is in fluid communication with a valve (Col. 4 lines 27-30) for selectively causing a flow of air to the second air inlet of the suction tube (Fig. 3 #14), and wherein a valve (Col. 4 lines 27-30) is configured to selectively cause a flow of air to either the second air inlet (Fig. 3 #14) of the suction tube 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ilich (US 2005/0218677) to include the second air inlet in fluid communication with a valve for selectively causing a flow of air to the second air inlet of the suction tube, wherein the valve is configured to selectively cause a flow of air to either the second air inlet of the suction tube or the second air inlet of the blow tube as taught by Puhl et al. (US 5626378) in order to provide control over the system in an effective and simple manner while eliminating the need for an externally generated partial vacuum. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ilich (US 2005/0218677) in view of Lukka et al. (US 2018/0036774). 
Regarding claim 23, Ilich (US 2005/0218677) lacks teaching a waste sorting robot wherein the waste sorting robot is a waste sorting gantry robot. 
Lukka et al. (US 2018/0036774) teaches a waste sorting robot (Paragraph 0031 lines 4-6) wherein the waste sorting robot is a waste sorting gantry robot (Paragraph 0024 lines 5-7 “linear robots”). Lukka et al. explains that this robot is capable of operating above a conveyor such that the grasping element (suction cup) can be moved to a specific location above a conveyor belt to grasp a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ilich (US 2005/0218677) to include a waste sorting gantry robot as taught by Lukka et al. (US 2018/0036774) in order to provide a more accurate device which may operate in a more optimal manner. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/M.K.D./Examiner, Art Unit 3653                                     

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653